IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-20607
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


LINDA HUBBLE,

                                      Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. 95-CR-198
                        - - - - - - - - - -
                            July 10, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Linda Hubble appeals her convictions,

following a nonjury trial, for uttering counterfeit currency and

dealing in counterfeit currency, in violation of 18 U.S.C. §§ 472

and 473.   Hubble’s contention that the district court, in a bench

trial, was unauthorized to make factual findings as to her

entrapment defense is without legal foundation.    Cf. United

States v. Doe, 487 F.2d 892, 893 (5th Cir. 1973) (implicitly


     * Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 96-20607
                                -2-

approving of trial court’s resolution of entrapment issues in

nonjury trial).   Hubble’s assertion that her waiver of her right

to a jury trial was not voluntarily and intelligently given is

controverted by her written waiver of such right and her answers

to the court’s questions before signing the waiver form.   See

United States v. Mendez, 102 F.2d 126, 129 (5th Cir. 1996).

Hubble’s contention that her trial attorney performed

ineffectively by recommending that she agree to a bench trial is

meritless.   See Strickland v. Washington, 466 U.S. 668, 687

(1984).

     AFFIRMED.